NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                  Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois  60604

                                   Submitted May 30, 2012
                                    Decided June 4, 2012

                                            Before

                             RICHARD D. CUDAHY, Circuit Judge

                             JOEL M. FLAUM, Circuit Judge

                             JOHN DANIEL TINDER, Circuit Judge

No. 12‐1012

UNITED STATES OF AMERICA,                        Appeal from the United States District
     Plaintiff‐Appellee,                         Court for the Southern District of Indiana,
                                                 Terre Haute Division. 
       v.
                                                 No. 2:11CR00020‐001
DAVID T. WHITNEY, 
     Defendant‐Appellant.                        William T. Lawrence,
                                                 Judge

                                          O R D E R

         David Whitney, an inmate at the federal prison in Terry Haute, Indiana, was caught
carrying a shank and charged with possession of a prohibited object, 18 U.S.C. § 1791(a)(2).
He pleaded guilty after the parties had stipulated to a total offense level of 11. The
government promised to recommend a prison sentence at or below the middle of the range
applicable to that offense level, and in exchange Whitney waived the right to appeal his
conviction or sentence “on any ground” if the district court accepted the parties’ stipulation.
The court did so and sentenced Whitney to 24 months’ imprisonment, the bottom of the
resulting guidelines range. Whitney filed a notice of appeal despite his waiver, but
No. 12‐1012                                                                                    Page 2  

appointed counsel has concluded that the appeal is frivolous and moves to withdraw.
See Anders v. California, 386 U.S. 738 (1967). Whitney has not responded to counsel’s
submission. See CIR. R. 51(b).

        As his lawyer acknowledges, Whitney’s broad waiver of his right to appeal makes
this case frivolous. Whitey has told counsel that he does not want to challenge his guilty
plea, and thus the lawyer properly omits from his Anders brief any discussion about the plea
colloquy or the voluntariness of Whitney’s guilty plea. See United States v. Knox, 287 F.3d
667, 670–72 (7th Cir. 2002). And since an appeal waiver stands or falls with the guilty plea,
United States v. Sakellarion, 649 F.3d 634, 638–39 (7th Cir. 2011); United States v. Cole, 569 F.3d
774, 776 (7th Cir. 2009), Whitney’s appeal waiver must be enforced.

       The motion to withdraw is GRANTED, and the appeal is DISMISSED.